Citation Nr: 1520737	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-09 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified during a March 2015 Board hearing, held by the undersigned, and a copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's Board hearing, he testified that his hearing had worsened since his most recent VA examination, and his representative requested a new VA examination.  See Transcript, p. 3.  This should be done.

The Veteran also indicated during his Board hearing that outstanding VA treatment reports may exist which have not been associated with the claims file.  Following a review of the paper and electronic records, the Board notes that the record does not contain VA treatment reports later than July 2012, save for one audiological report dated in March 2013.  Therefore, on remand, the RO/AMC should associate with the claims file all existing records of VA treatment, from any appropriate VA facility, to include from July 2012 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA outpatient treatment records dated from July 2012 to the present, to include from the Biloxi, Mississippi VA Medical Center.  

2.  Then, schedule a VA examination to determine the current severity of the Veteran's bilateral hearing loss.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




